Citation Nr: 1634124	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  16-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant's notice of disagreement was timely filed with regard to an August 2013 decision that denied dependency and indemnity compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had recognized service in the Philippine Guerrilla from May 1945 to June 1946.  The Veteran died in May 2013.  The appellant asserts that she was the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An August 2013 decision denied DIC, death pension, and accrued benefits; the appellant was notified of that decision by letter dated August 6, 2013.

2. Communication expressing disagreement with the August 2013 decision was not received by VA until June 2015.


CONCLUSION OF LAW

The appellant did not submit a timely notice of disagreement with the August 2013 decision.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because the issue addressed herein is a procedural claims-processing issue and not the underlying claim for VA benefits and the law is dispositive, the VCAA notice and assistance provisions do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Legal Criteria, Factual Background, and Analysis

The appellant contends she filed a timely notice of disagreement (NOD) with regard to the RO's August 2013 decision that denied DIC, death pension, and accrued benefits.

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of an NOD will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required (for the time period in question), the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  Id.

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted, the RO mailed a copy of the August 2013 decision denying DIC, death pension, and accrued benefits, along with a notification letter, to the appellant at her last address of record on August 6, 2013.  The letter notified her that she had one year from the date of the letter to initiate an appeal by filing a notice of disagreement.  The notification letter was not returned as undeliverable.

In a statement received June 1, 2015, the appellant stated she was filing a notice of disagreement with the August 2013 decision.  She indicated her delayed response was due to the fact that her daughter had only arrived three months prior to help her with her claim.

There is no communication of record dated prior to June 1, 2015 expressing disagreement with the August 2013 decision.

As notice of the decision was mailed August 6, 2013, and the NOD was not received until June 1, 2015, more than a year after notice of the decision was mailed, the NOD was not timely.  In the June 2015 NOD, the appellant acknowledged it was delayed, suggesting she was aware it was not timely filed.  She has not contended filing an NOD prior to June 2015.

While the appellant stated her NOD was delayed because her daughter had only arrived several months prior to help her, the Board finds this does not meet the requirements of 38 C.F.R. § 3.109, or show "good cause" as to why a timely NOD was not filed.  While the appellant may have required her daughter's assistance in helping her gather evidence in support of her claim, she has not shown good cause as to why this would have prevented her from submitting a timely notice of disagreement with the decision.  

Accordingly, in light of the entire record, the Board finds the NOD was not filed timely, and the appeal is denied.


ORDER

A timely NOD was not filed following the August 2013 decision that denied DIC, death pension, and accrued benefits



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


